         Case 18-35672 Document 1516 Filed in TXSB on 02/26/19 Page 1 of 1




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION                                                                                       ENTERED
                                                                                                                                                02/26/2019
IN RE:                                                                               ) Chapter 11
                                                                                     )
WESTMORELAND COAL COMPANY, et al.,1                                                  ) Case No. 18-35672 (DRJ)
        DEBTORS.                                                                     )
                                                                                     ) (Jointly Administered)
                                                                                     )
                                                                                     )

                              DENYING
                        ORDER XXXXXXXXX
                              GRANTING EMERGENCY MOTION TO QUASH
                                      (relates to Dkt No. 1505 )

         Upon the Emergency Motion of Zurich American Insurance Company, and its affiliate,

Fidelity & Deposit Company of Maryland (collectively, “Zurich”), for entry of an order

requesting that the Court quash the Notice of Deposition of Zurich American Insurance

Company, and its Affiliate, Fidelity and Deposit Company of Maryland [Dkt. No. 1484]

(“Examination Notice”), and this Court having found that the relief requested in the Emergency
                               denied
Motion should be XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                 granted after holding a hearing and considering the arguments of counsel, and

after due deliberation and sufficient cause appearing therefore,
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX                                                            it is HEREBY ORDERED

THAT:
                                              DENIED.
         1.           The Motion is granted as set forth herein;
                                    XXXXXXXXXXXXXXXXXX

         2.            Nothing is this order affects any privilege that may be available.

                      3.          The provisions of this Order are immediately effective and enforceable.

                    Dated:               , 2019
                        February
                    Houston,
                Signed:      Texas26, 2019.                                             David R. Jones
                                                                                        United States Bankruptcy Judge
                                                                                    ____________________________________
                                                                                   DAVID R. JONES
         1                                                                         UNITED
             Due to the large number of debtors in these chapter 11 cases, for which             STATES
                                                                                     joint administration      BANKRUPTCY
                                                                                                          has been                       JUDGE
                                                                                                                   granted, a complete list of the debtors and
             the last four digits of their tax identification, registration, or like numbers is not provided herein. A complete list of such information may be
             obtained on the website of the claims and noticing agent in these chapter 11 cases at www.donlinrecano.com/westmoreland.




4839-8743-7961.1/C2996/340703/022619
